Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed February 2, 2021 is acknowledged.  Claims 2, 4, 10, 30, 34 and 40 are canceled. Claims 1, 3, 5-9, 11-29, 31-33, 35-39 and 41-47 are pending. Claims 8, 9, 11-20, 22-26, 28-29, 31-33, 35-39, 41-42 and 44-47 are withdrawn without traverse (filed 6/29/18) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
3.	Claims 1, 3, 5-7, 21, 27 and 43 are under examination in this office action.
4.	Applicant’s arguments filed on February 2, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections/Objections Maintained
In view of the amendment filed on February 2, 2021, the following rejections are maintained.
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 102 & 103
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 3, 5-7, 21, 27 and 43 stand rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by or in the alternative, under 35 U.S.C. 103 as obvious over Romero-Ortega et al. (US2003/0049839, published Mar 13, 2003, priority Aug 1, 2001) as evidenced by Ng et al. (RSC Advances; 2012; 2:10110-10124). The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 1, 3, 5-7, 21, 27 and 43 are drawn to a composition comprising three-dimensional (3D) astrocyte bundles of bi-polar and aligned astrocyte processes, wherein the astrocyte bundles are enclosed in a micro-column comprising a biocompatible matrix on the inner surface of the micro-column. 
On p. 8-17 of the response, Applicant argues that Romero-Ortega does not teach the claimed construct comprising 3D astrocyte bundles of bipolar and aligned astrocyte process enclosed in a micro-column comprising a biocompatible matrix because i) Romero-Ortega is directed to the use of the construct with Schwann cells and cites paragraphs [0059]-[0050]; [0081]-[0099]; ii). While Romero-Ortega teaches astrocytes as acknowledged by Applicant, astrocytes are in a laundry list; iii). The claimed bipolar 
Applicant’s arguments have been fully considered but they are not found persuasive. Contrary to Applicant’s arguments, the examiner asserts that based on MPEP §2112, § 2112.01 and MPEP §2131 and MPEP §2105-2107.03, Romero-Ortega 
i. Romero-Ortega’2003 teaches a transparent agarose cell growth cylindrical scaffold (i.e. Nerve conduit) composition comprising a plurality of cell growth channels contained in the scaffold, wherein the scaffold is configured such that astrocytes loaded and grown into the channels are observable by microscopy during growth of the cells in the channels, and the channels are formed of transparent hollow tubes with an interior coating of agarose (see [0011]-[0021], [0024]-[0032], [0034]-[0047], [0053]-[0058], [0069]-[0076], [0072], [0081]-[0108], examples 1-2, claims 1-15, in particular), which meets the limitation recited in claim 1 because: i) astrocytes loaded and grown into the channels and thus channels contain astrocyte bundles of bi-polar and aligned astrocyte processes ([0021], claim 15). The astrocyte bundles are enclosed in channels and are formed of transparent hollow tubes with an interior coating of agarose, which is a micro-column comprising a biocompatible matrix on the inner surface of the micro-column. 

    PNG
    media_image1.png
    633
    950
    media_image1.png
    Greyscale

Claim 1 does not recite any cell density or cell number limitation. As previously made of record, the astrocytes grown within the channels and the scaffolds taught by Romero-Ortega’2003 form three-dimensional astrocyte bundles and aligned astrocyte processes, and the astrocyte bundles are enclosed in a micro-column comprising a biocompatible matrix (i.e. agarose) on the inner surface of the micro-column. The 
ii. The construct taught by Romero-Ortega’2003 is not limited to the construct comprising Schwann cells. The transparent agarose cell growth cylindrical scaffold (i.e. Nerve conduit) composition construct loaded with astrocytes growing into the channels is also claimed (see [0021] and claims 15 and 43).
iii. Romero-Ortega’2003 teaches that the scaffold has an outside diameter of about 0.5-3mm, and the channels have a diameter of from 0.06-0.2mm or 0.17mm (claims 25-28, in particular), which is within or overlap with the inner diameter of the micro-column recited in claims 3 and 5 (i.e. about 0.1 mm to about 0.9 mm, or about 0.3 mm to about 0.35 mm or about 0.18mm) because based on p. 11 of the instant specification, the limitation “about” encompasses variations of ± 20%, ±10%, ±5% or ±1% from the specified value (see [0072], [0081]-[0108], examples 1-2, in particular).   Romero-Ortega also teaches that the biocompatible matrix is a hydrogel selected from the group consisting of extracellular matrix, collagen, agarose as in claim 6 and that the biocompatible matrix comprises collagen and the micro-column comprises agarose as in claim 7 (see [0007]-[0009], [0012], in particular). Thus, the transparent agarose cell growth cylindrical scaffold contains the claimed compositions comprising 3D astrocyte bundles of bipolar and aligned astrocyte processes, wherein the astrocyte bundles are enclosed in a micro-column comprising biocompatible matrix (agarose) on the inner prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Thus, the compositions recited in claims 1, 3, 5-7, are anticipated by the transparent agarose cell growth cylindrical scaffold taught by Romero-Ortega.
iv. The compositions recited in claims 21, 27 and 43 are product-by-process. If the product set forth in a product-by-process claim appears to be the same as, or an obvious variant of a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985) and MPEP § 2113. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. 
  In this case, Romero-Ortega’2003 teaches that astrocytes are seeded in the transparent agarose cell growth cylindrical scaffold comprising a biocompatible matrix with a plurality of astrocytes; and culturing the transparent agarose cell growth cylindrical scaffold so seeded in a culture medium as in claim 21. The cultured astrocytes inherently form aligned and elongated astrocyte processes as in claim 27 as evidenced by Ng et al. (see p. 10112, 2.1.1 Cell morphology, adhesion and spatial  under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Romero-Ortega’2003 is maintained.
v. Even if the cell density of cultured astrocytes or the size or shape of astrocyte bundles or processes taught by Romero-Ortega’2003 is not exactly identical to those in instant claims, Romero-Ortega’2003 teaches that cell numbers in the cell suspension can be varied to achieve the desired cell density within the channels (see [0073]). Astrocytes taught by Romero-Ortega’2003 are seeded in the transparent agarose cell growth cylindrical scaffold comprising a biocompatible matrix with a plurality of astrocytes; and the transparent agarose cell growth cylindrical scaffold with astrocyte are cultured in a culture medium as in claim 21. The cultured astrocytes taught by Romero-Ortega inherently form bipolar aligned and elongated astrocyte processes as in claim 27 as evidenced by Ng et al. (see p. 10112, 2.1.1 Cell morphology, adhesion and spatial organization; Ng et al., RSC Advances; 2012; 2:10110-10124). It would have been obvious to a skilled artisan at the time of the invention to modify the cell numbers in cell suspension for the construct of Romero-Ortega’2003 because where the general conditions of the claim are disclosed in the prior art (i.e. Astrocytes are seeded in the transparent agarose cell growth cylindrical scaffold comprising a biocompatible matrix with a plurality of astrocytes to make the construct taught by Romero-Ortega’2003), selecting a cell density of cultured astrocytes to form different sizes or shapes of astrocyte bundles or processes taught by Romero-Ortega’2003 using different cell 
Note that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert.denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). See MPEP § 2144.05. Accordingly, the rejection of claims 1, 3, 5-7, 21, 27 and 43 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by or in the alternative, under 35 U.S.C. 103 as obvious over Romero-Ortega (US2003/0049839) is maintained.
Claim Rejections - 35 USC § 103
7.	Claims 1, 3, 5-7, 21, 27 and 43 stand rejected under 35 U.S.C. 103 as being unpatentable over either Romero-Ortega et al. (US2003/0049839; Romero-Ortega’2003) in view of Ng et al. (RSC Advances; 2012; 2:10110-10124) and Cullen et al. (Tissue Engineering: Part A; 2012, 18:2280-2289). The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 17-21 of the response, Applicant argues that none of the cited references Romero-Ortega does not teach the claimed 3D astrocyte bundles of aligned and bipolar astrocyte processes because: 1. Romero-Ortega’2003 uses cell culture techniques involving serum containing media; Romero-Ortega does not teach the claimed 3D architecture recited in claims 1 and 21 and astrocytes are in a laundry list and culturing astrocytes using serum-containing media would not produce astrocytes for forming 3D bundles of bipolar and aligned astrocyte processes; 2. Ng does not teach the claimed 3D astrocyte bundles because Ng describes astrocyte bridging across 120um ridge and is silent with regard to astrocyte culture in a constrained tubular environment; 3. claims 3, 5 and 7 and claim 27 are nonobvious as depending from claim 1 and claim 21 respectively; and  claim 43 recites 3D bundles of aligned and elongated astrocyte processes made by a stretch growth method, which is not disclosed by Romero-Ortega; 4. Cullen fails to cure the deficiencies of Romero-Ortega and Ng because Cullen is directed to engineering DRG construct and does not disclose culturing astrocyte in a serum-free media; and same issues with claims 3, 5, 7, 27 and 43 as set forth above; 5. Claim 6 is novel and nonobvious over claim 43ing    and Ng ’2003, Cullen, Romero-Ortega’2007 or Chen alone or in combination teaches 3D astrocyte bundles of bi-polar 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, the cited references do render the claimed invention obvious because:
i.  Romero-Ortega’2003 does teach the claimed invention recited in claims 1, 3-7, 21 , 27 and 43 for the reasons set forth above (see ([0011]-[0021], [0024]-[0032], [0034]-[0047], [0053]-[0058], [0069]-[0076], [0072], [0081]-[0108], examples 1-2, claims 1-15, in particular) as evidenced by Ng et al. The astrocytes grown within the channels and the scaffolds form three-dimensional astrocyte bundles and aligned astrocyte processes, and the astrocyte bundles are enclosed in a microcolumn comprising a biocompatible matrix (i.e. agarose) on the inner surface of the micro-column as evidenced by Ng et al. (see p. 10112, 2.1.1 Cell morphology, adhesion and spatial organization; Ng et al., RSC Advances; 2012; 2:10110-10124); and the astrocyte bundles are enclosed in a micro-column comprising a biocompatible matrix (i.e. agarose).  

iii.  While Romero-Ortega’2003 does not teach that the size range for the inner diameter of the micro-column is exactly identical to the claimed the range of about 0.1 mm to about 0.9 mm, or about 0.3 mm to about 0.35 mm or about 0.18mm as in claims 3, 5 and 21, Cullen teaches a 3D agarose-collagen hydrogel micro-conduit containing cultured dorsal root ganglions at a cell density of 5x106 cells/ml, wherein the conduit has an inner diameter 250um and outer diameter 990um or 500um and wherein the conduit contains both of axonal and glial processes (p. 2281; p. 2283; p. 2285; p. 2287 & figures 1-3 and 6, in particular). The size and density taught by Cullen are within or overlap with the inner diameter of the micro-column recited in claims 3, 5 and 21 (i.e. about 0.1 mm to about 0.9 mm, or about 0.3 mm to about 0.35 mm or about 0.18mm and a cell density at 9-12x105 cells/ml) because based on p. 11 of the instant specification, the limitation “about” encompasses variations of ± 20%, ±10%, ±5% or ±1% from the specified value (see [0072], [0081]-[0108], examples 1-2, in particular). Cullen et al. further teaches that the length of the glial processes is at least ~1mm (see p. 2283, 2nd col. 2nd paragraph; p. 2286, figure 6, in particular). It would have been obvious to a skilled artisan before the effective filing date of the instant invention was made to combine the teaching of Cullen with the teaching of Romero-Ortega’2003 and Ng to arrive at the claimed invention with the claimed range for the inner diameter of the micro-column with an expectation of success because where the general conditions of the claim are disclosed in the prior art (i.e. Cullen has taught a 3D agarose-collagen hydrogel micro-conduit containing cultured dorsal root ganglions wherein the conduit has an inner diameter of 250um and outer diameter 990um or 500um (0.99mm or 0.5mm) and the glial cells can form processes and penetrate into the micro-conduit with an inner diameter of 250um (0.25mm)), selecting a different size range for the inner diameter of the micro-column involves only routine skill in the art and is routine practice by a skilled artisan. The motivation of doing so would be to develop a broad application of the claimed construct taught by Romero-Ortega’2003. 
In addition, where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists because the results are expected. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), See MPEP 2144.05-I. Further, “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)” See MPEP 2144.05-I. It would also be obvious to optimize workable ranges because it is routine experimentation to discover the optimum or workable ranges of the claimed size and cell density and the results are thus expected. Note that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine 
Further, while Romero-Ortega’2003 does not teach a specific hydrogel as in claim 6 (i.e. methylcellulose, biodegradable polyurethanes, and cross-linked hyaluronic acid) or a specific combination of a biocompatible matrix (i.e. collagen) with a micro-column (i.e. agarose) as in claim 7, Cullen teaches that the biocompatible matrix is a hydrogel selected from the group consisting of extracellular matrix, collagen, agarose as in claim 6 and that the biocompatible matrix comprises collagen and the micro-column comprises agarose as in claim 7 (see p. 2281, in particular). It would have been obvious to a skilled artisan before the effective filing date of the instant invention was made to combine the teaching of Cullen with the teaching of Romero-Ortega’2003 and Ng to arrive at the claimed invention by using the hydrogel recited in claims 6 and 7 in the composition of Romero-Ortega’2003 with an expectation of success because Cullen has taught a 3D agarose-collagen hydrogel micro-conduit containing cultured dorsal root ganglions wherein the conduit has an inner diameter of 250um and outer diameter 990um or 500um (0.99mm or 0.5mm), and the glial cells can form processes and penetrate into the micro-conduit with an inner diameter of 250um (0.25mm), and astrocytes are glial cells. Thus the results are expected.  Accordingly, the rejection of . 

8.	Claim 6 stands rejected under 35 U.S.C. 103 as being unpatentable over Romero-Ortega et al. (US2003/0049839)  in view of Ng et al., RSC Advances; 2012; 2:10110-10124) and Cullen et al. (Tissue Engineering: Part A; 2012, 18:2280-2289) as applied to claims 1, 3, 5-7, 21, 27 and 43 above, and further in view of Romero-Ortega et al. (US2007/0010831) and Chen et al. (US2011/0264235). The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 21 of the response, Applicant argues that none of the cited references Romero-Ortega’2003, Ng, Cullen teach unique engineered astrocyte geometry recited in claim 1 and Romero-Ortega’2007 Chen fail to cure the deficiencies. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, the cited references do render the claimed invention obvious because:
i.  The combined teachings of Romero-Ortega’2003 in view of Ng and Cullen do teach the claimed invention recited in claims 1, 3-7, 21 , 27 and 43 for the reasons set forth above (see [0011]-[0021], [0024]-[0032], [0034]-[0047], [0053]-[0058], [0069]-[0076], [0072], [0081]-[0108], examples 1-2, claims 1-15 in Romero-Ortega’2003; see p. nd col. 2nd paragraph; p. 2286, figure 6 in Cullen for different sizes and cell density that are within or overlapping with the claimed range). 
ii. While Romero-Ortega’2003, Ng and Cullen do not teach methylcelluose, biodegradable polyurethane and crosslinked hyaluronic acid as a biocompatible matrix as in claim 6, Romero-Ortega’2007 and Chen et al. (US2011/0264235) teach these limitations and the use of different biocompatible matrix, methylcelluose, biodegradable polyurethane and crosslinked hyaluronic acid as recited in claim 6 for making a nerve conduit or a composition comprising 3D astrocyte bundles. Romero-Ortega’2007 teaches a nerve growth implant comprising: a tubular biocompatible external body comprising perforations configured to provide for gas or liquid exchange between the interior and the exterior of the body, and further to provide channels for vascular or cellular growth; an agarose matrix conforming to the interior space of the external body and comprising multiple channels extending the length of the matrix and providing liquid communication from one end of the external body to the other; and extracellular matrix or collagen disposed in the interior of one or more channels (see [0016]-[0024]; [0036]-[0041]; [0044]; [0063]-[0067], [0079]-[0080], claims 1-45, in particular) and that the external conduit has an internal diameter of from 1.68-10mm, a length of from 0.3-30cm and a thickness of from 0.02mm-1mm and the cylindrical microchannels have a diameter of from 50-500um (0.05-0.5mm) (see claims 7 and 11, in particular). Romero-Ortega’2007 teaches that the external conduit is preferably a tube composed of 
It would have been obvious to a skilled artisan before the effective filing date of the instant invention was made to combine the teachings of Romero-Ortega’2007 and Chen with the teachings of Romero-Ortega’2003 and Cullen to use different biocompatible matrix including methylcelluose, biodegradable polyurethane and cross-linked hyaluronic acid in the composition of Romero-Ortega’2003 and Cullen to arrive at the claimed invention with an expectation of success because Romero-Ortega’2007 and Chen have taught use of different biocompatible matrix, methylcelluose, biodegradable polyurethane and cross-linked hyaluronic acid as recited in claim 6 for making a nerve conduit or a composition comprising astrocytes or other neural cells as recited in claims 6-7, and Romero-Ortega’2003 and Cullen have taught a 3D agarose-collagen hydrogel 
Further, where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists because the results are expected. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), See MPEP 2144.05-I. Further, “where the claimed ranges and prior art ranges do not overlap but are close enough” a prima facie case of obviousness still exists because one skilled in the art would have expected them to have the same properties” See Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and MPEP 2144.05-I. 
Moreover, it would have been obvious to a skilled artisan to optimize workable ranges because it is routine experimentation to discover the optimum or workable ranges and the results are thus expected. Note that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 & (CCPA 1969) & also see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert.denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d .

9.	Claim 21 stands rejected under 35 U.S.C. 103 as being unpatentable over Romero-Ortega’2003 in view of Ng (2012) and Cullen (2012) as applied to claims 1, 3, 5-7, 21, 27 and 43 above, and further in view of Fedoroff and Richardson (Book: Protocols for neural cell culture, 2nd edition, 1997, Springer Science Business Media New York) and the catalog of surface area for Corning cell culture vessels from the Corning website (www.corning.com/catalog/cls/documents/application-notes/CLS-AN-209.pdf, retrieved on 8/31/20. The rejection is maintained for the reasons made of record and the reasons set forth below.
	On p. 22 of the response, Applicant argues that Fedoroff and Richardson and Corning Cell culture vessels fail to cure the above deficiencies. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, the cited references do render the claimed invention obvious because:
i. The combined teachings of Romero-Ortega’2003 in view of Ng and Cullen do teach the claimed invention recited in claims 1, 3-7, 21 , 27 and 43 for the reasons set nd col. 2nd paragraph; p. 2286, figure 6 in Cullen for different sizes and cell density that are within or overlapping with the claimed range). 
ii. While Romero-Ortega’2003, Ng and Cullen do not teach the cell density range that is exactly identical to that recited in claim 21, Fedoroff and Richardson and the catalog of Corning Cell culture vessels teach these limitations and provide motivation and reasonable expectation of success. In particular, Fedoroff and Richardson teaches protocols for neural cell culture and astrocyte culture and plating densities including 1x106 cells/75cm2 flask, 2x104 cells/2cm2 24-well and 4x105 cells/35mm petri dish, which has the cell density that is either within or overlapping with the claimed range in view of the catalog of surface area for Corning cell culture vessels (see p. 129; see p. 117-119, Chapter 8, Cole and de Vellis Astrocyte and Oligodendrocyte Cultures). It would have been obvious to a skilled artisan before the effective filing date of the instant invention was made to combine the teachings of Fedoroff and Richardson and Corning catalog with the teachings of Romero-Ortega’2003, Ng and Cullen to optimize the cell density to arrive at the claimed range in the composition of Romero-Ortega’2003, Ng and Cullen with an expectation of success because where the general conditions of the claim are disclosed in the prior art (i.e. Romero-Ortega’2003 has taught that cell numbers in the cell suspension can be varied to achieve the desired cell density within 
Further, where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists because the results are expected. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), See MPEP 2144.05-I. Further, “where the claimed ranges and prior art ranges do not overlap but are close enough” a prima facie case of obviousness still exists because one skilled in the art would have expected them to have the same properties” See Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and MPEP 2144.05-I. Moreover, it would have been obvious to a skilled artisan to optimize workable ranges because it is routine experimentation to discover the optimum or workable ranges and the results are thus expected. Note that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 & (CCPA 1969) & also see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert.denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. 
Accordingly, the rejection of claim 21 under 35 U.S.C. 103 as being unpatentable over Romero-Ortega’2003 in view of Ng (2012) and Cullen (2012) as applied to claims 1, 3, 5-7, 21, 27 and 43 above, and further in view of Fedoroff and Richardson (1997) and the catalog of surface area for Corning cell culture vessels is maintained. 


Conclusion

10.	NO CLAIM IS ALLOWED.



11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Chang-Yu Wang
May 8, 2021


/CHANG-YU WANG/Primary Examiner, Art Unit 1649